Citation Nr: 1514625	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for hypertension with left ventricular hypertrophy, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for left knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

4. Entitlement to an increased rating for migraines, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1981 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2009 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

To the extent the Veteran has not waived RO consideration of any pertinent evidence received since a February 2011 statement of the case, initial review will be accomplished on remand.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At the hearing, the Veteran testified that his migraines and hypertension had worsened in recent years and he alleged that prior VA examinations did not accurately portray his knee disabilities.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the disability.  In this case, the most recent examinations specifically addressing these disabilities took place some years ago.  To the extent a May 2011 VA general medical examination addressed these issues, the examiner there did not have access to the claims file and the examination still took place nearly four years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Current examinations are therefore warranted.

Moreover, there appear to be outstanding VA treatment records.  The only entry in Virtual VA and VBMS that ostensibly spans the entire period on appeal is still missing a number of documents that have been added to the claims file in piecemeal fashion, to include the May 2011 general medical examination.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all appropriate action to obtain any outstanding VA treatment records associated with the North Florida/South Georgia Veterans Health System from December 2005 to the present.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA examination(s) to determine the current severity of his migraine headaches, left and right patellofemoral syndrome, and hypertension.  In accordance with the latest worksheet for rating these disorders, the examiner(s) are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disorders. The examiner(s) must specify in the report that the claims file, consisting of Virtual VA and VBMS records, has been reviewed.

All indicated tests should be accomplished and all pertinent findings should be reported in detail. 

3. After the development requested has been completed, the AOJ should review the reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




